NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SYNQOR, INC.,
Plain,tiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-AppeZlants,
AND
BEL FUSE, INC.,
Defenclant-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defen.dants~Appellamfs,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellants.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appea1s from the United States District Court for the
Eastern District of Texas in case no. 07-CV-O497, Judge
T. John Ward.
ON MOTION
Before LINN, Circuit Juclge.
0 R D E R
Lineage PoWer Corp0ration and Cherokee Interna-
tiona1 Corporation (Lineage) submit a motion for a stay,
pending appea1, of the injunction entered by the United
States District Court for the Eastern District of Texas.
Upon consideration thereof _
IT ls OR1)ERED THAT:
SynQor, Inc. is directed to respond no later than Feb-
ruary 7, 2011. The injunction is temporarily stayed to the
extent that it applies to products specified on page 20 of
Lineage’s motion that Lineage asserts are sold to Cisco
Systems, Inc., Cray, Inc., Radisys Corporation, Enterasys
Networks, Fujitsu, and Juniper pending this court's
consideration of the papers submitted.
FoR THE CoURT
FEB 01
_  /s/ J an Horbal
Date J an Horba1y
Clerk
cc: Dona1d R. Dunner, Esq.
C0nstantine L. Trela, Jr., Esq. u_3_ cong-FHFEJ»’pEA15 mg
Steven Nelson Wi11iams, Esq. “"E FE9Em'~ C'RCu"
Avin P. Sharma, Esq. F" n_
Michae1J. Newton, Esq. r'B 01 
.IAN HORBALY
CLEH£

Alan D. Smith, Esq.
Ear1 Glenn Thames, Jr., Esq.
Eric W. Benisek, Esq.
Wil1ia1n F. Lee, Esq.
SYNQOR V. ARTESYN TECH